77511: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-06932: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77511


Short Caption:REPUBLICAN ATTORNEYS GEN. ASS'N VS. LAS VEGAS METRO. POLICE DEP'TCourt:Supreme Court


Related Case(s):77131, 77219


Lower Court Case(s):Clark Co. - Eighth Judicial District - A780538Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:11/30/2018 / Shirinian, AraSP Status:Completed


Oral Argument:12/12/2019 at 3:30 PMOral Argument Location:Las Vegas


Submission Date:12/12/2019How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRepublican Attorneys General AssociationDeanna L. Forbush
							(Fox Rothschild, LLP/Las Vegas)
						Colleen E. McCarty
							(Fox Rothschild, LLP/Las Vegas)
						


RespondentLas Vegas Metropolitan Police DepartmentNicholas D. Crosby
							(Marquis Aurbach Coffing)
						Jacqueline V. Nichols
							(Marquis Aurbach Coffing)
						





Docket Entries


DateTypeDescriptionPending?Document


11/28/2018Filing FeeFiling Fee Paid. $250.00 from Clark Hill.  Check no. 17000039. (SC)


11/28/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)18-906066




11/28/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)18-906068




11/30/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian. (SC)18-906426




12/10/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).18-907792




12/11/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 15 days transcript request; 90 days opening brief and appendix. (SC).18-908052




12/18/2018Docketing StatementFiled Docketing Statement Civil Appeals. (SC)18-909328




12/20/2018Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/05/18 and 10/17/18. To Court Reporter: Sharon Nicholas.18-909635




03/12/2019BriefFiled Appellant's Opening Brief. (SC)19-10884




03/12/2019AppendixFiled Joint Appendix Volume 1. (SC)19-10888




03/12/2019AppendixFiled Joint Appendix Volume 2. (SC)19-10889




03/12/2019AppendixFiled Joint Appendix Volume 3. (SC)19-10890




03/12/2019AppendixFiled Joint Appendix Volume 4 Part 1. (SC)19-10891




03/12/2019AppendixFiled Joint Appendix Volume 4 Part 2. (SC).19-10921




03/18/2019BriefFiled Appellant Republican Attorneys General Association's Amended Opening Brief. (SC)19-11965




04/10/2019BriefFiled Las Vegas Metropolitan Police Department's Answering Brief. (SC)19-15546




05/10/2019BriefFiled Appellant Republican Attorneys General Association's Reply Brief. (SC)19-20627




05/13/2019Case Status UpdateBriefing Completed/To Screening. (SC)


09/25/2019Order/ProceduralFiled Order Directing Transmission of Exhibit.  We direct the clerk of the district court to transmit the following exhibit within 14 days from the date of this order:  Court's Exhibit 1, which is described as two CD discs.  (SC)19-39860




10/03/2019ExhibitFiled Exhibit (Original). Exhibit: 1.  (SC)


11/07/2019Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on December 12, 2019 at 3:30 pm. (SC)19-45885




11/27/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-48507




12/04/2019Notice/IncomingFiled Appellant's Notice of Change of Firm Affiliation of Counsel. (SC)19-49177




12/12/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. JH/LS/AS. (SC)


02/20/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Hardesty/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Hardesty/Silver. 136 Nev. Adv. Opn. No. 3. SNP19-JH/LS/AS (SC)20-06932




03/19/2020RemittiturIssued Remittitur. (SC)20-10785




03/19/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


04/27/2020RemittiturFiled Remittitur. Received by District Court Clerk on March 31, 2020. (SC)20-10785





Combined Case View